Citation Nr: 1329602	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for revocation of forfeiture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran in this matter had active duty from December 
1941 to April 1942.  He died in a concentration camp in the 
Philippines in April 1942.  The appellant is the widow of 
the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2010 determination by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO determined 
that new and material evidence had not been received to 
reopen a final decision declaring forfeiture of eligibility 
for VA benefits.  

The Board notes that the appellant's representative has 
waived initial RO consideration of any new evidence 
submitted since the Statement of the Case [erroneously 
listed as a Supplemental Statement of the Case] was issued 
in July 2012.  The Board accepts this additional evidence 
for inclusion in the record.  See 38 C.F.R. §§ 20.800; 
20.1304(c) (2012).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The May 2005 Board decision that found new and material 
evidence had not been received to reopen the decision which 
declared a forfeiture of all rights, claims, and benefits 
(except insurance benefits) under laws administered by the 
Department of Veterans Affairs is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2012).  

2.  Evidence associated with the claims file since the May 
2005 Board denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate 
the claim for revocation of forfeiture, is cumulative or 
redundant of evidence previously received, and does not 
raise a reasonable possibility of substantiating the claim 
for revocation of forfeiture of VA benefits under 38 
U.S.C.A. § 6103(a).  


CONCLUSIONS OF LAW

1.  The May 2005 Board decision that found there was no new 
and material evidence presented to reopen the claim for 
revocation of forfeiture is final.  38 U.S.C.A. § 7103, 
7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 
(2012).  

2.  As evidence received since the Board's May 2005 denial 
is not new and material, the criteria for reopening the 
appellant's claim for revocation of forfeiture are not met.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.156(a), 20.1105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in an October 2009 
letter from the RO.  This letter notified the appellant of 
VA's responsibilities in obtaining information to assist the 
appellant in completing her claim, and identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim.  Thereafter, this claim was denied 
in the July 2010 decision letter which is the subject of 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all individual elements of a claim.  
An additional notice as to effective dates was provided in 
the October 2009 correspondence.  The Board notes that a 
notice regarding disability ratings was neither provided nor 
applicable regarding her claim to revoke the prior decision 
forfeiting her DIC benefits.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement 
to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish benefits 
that were found insufficient in the previous denial.  

A review of the October 2009 VCAA notice letter shows the RO 
notified the appellant that she would need to submit new and 
material evidence as she had been previously denied an 
application to reopen a claim to revoke forfeiture of her VA 
benefits.  This letter specifically defined new and material 
evidence.  It also advised her why this claim was denied 
earlier and why it had been established beyond a reasonable 
doubt that she had knowingly and intentionally presented or 
caused to be furnished to VA materially false and fraudulent 
evidence.  Accordingly, any deficiency regarding notice of 
the basis for a prior final denial of her claim, or what 
information or evidence is necessary to reopen the claim, is 
not prejudicial to the Veteran's claim in this instance.  
Therefore, the Board finds that VA has complied with its 
duties under Kent.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  In view of the above, the Board 
finds that the notice requirements pertinent to the issue on 
appeal have been met.  

The Board also finds that the duty to assist has been 
fulfilled in this case as VA records and administrative 
decisions pertinent to the claim have been associated with 
the claims file.  The Board finds that the available 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would 
not cause any prejudice to the appellant.  

Forfeiture and New and Material Evidence - Laws and 
Regulations

In this case, the appellant essentially asserts that she has 
submitted new and material evidence to reopen her claim for 
revocation of forfeiture and that the evidence is otherwise 
sufficient to restore her Dependency and Indemnity 
Compensation (DIC) benefits.  

Under governing law, a person who knowingly makes or 
arranges for or procures the making of a false or fraudulent 
affidavit, declaration, or statement concerning any claim 
for benefits under any law administered by the Secretary of 
Veterans Affairs shall forfeit all rights, claims, and 
benefits under all such laws.  38 U.S.C.A. § 6103(a) (West 
2002) [formerly 38 U.S.C.A. § 3503(a) (1975)].  According to 
the implementing regulation, fraud is any act committed when 
a person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or 
in any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA (except laws relating to 
insurance benefits).  After September 1, 1959, any person 
who commits fraud in the Philippine Islands forfeits all 
rights to benefits under all laws administered by VA, other 
than laws relating to insurance benefits.  38 C.F.R. § 
3.901(a), (b), (d).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court of Appeals for Veterans Claims noted that an original 
forfeiture action is an adversarial process initiated by VA 
and requires the application of the beyond-a-reasonable-
doubt standard to declare a forfeiture.  The Court ruled 
that a declaration of forfeiture may be reopened upon the 
presentment of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence obtained after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of 
evidence that is sufficient to reopen the claim, the Board's 
analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the Board will undertake a de novo review of the 
new and material evidence issue.  

The Court has held that the determination of whether newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim, in the final sentence of 38 C.F.R. 
§ 3.156(a), does not create a third element in the reopening 
process, but is a component of the question of what is new 
and material evidence, rather than a separate determination 
to be made if evidence is new and material.  See Shade v. 
Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 
U.S.C.A. § 5108 requires only new and material evidence to 
reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a 
standard that would require reopening if newly submitted 
evidence, combined with VA assistance and considering the 
other evidence of record, raises a reasonable possibility of 
substantiating the claim[.]"  Id.  Further, the Board should 
not focus solely on whether the evidence remedies the 
principal reason for denial in the last prior decision, and 
regulations do not require new and material evidence as to 
each previously unproven element of a claim.  Id.  Rather 
the Board should focus on whether the evidence, taken 
together, could at least trigger the duty to assist by 
providing a medical opinion.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Once evidence is deemed new and material, the Board can 
proceed to review the claim based on the merits and the 
entire evidence of record.  

Factual Background and Analysis

In a May 2005 decision, the Board denied the appellant's 
petition to reopen a claim for revocation of forfeiture and 
subsequently denied her motions for reconsideration in 
February 2006 and May 2008.  Her appeals to the United 
States Court of Appeals for Veterans Claims and to the 
United States Court of Appeals for the Federal Circuit were 
dismissed because of lack of jurisdiction in March 2007 and 
December 2007, respectively.  Therefore, the Board's May 
2005 decision was the last prior final decision on the 
merits in this appeal.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The facts and procedural history of the appellant's claim 
for VA benefits and subsequent forfeiture were recounted in 
detail in the Board's May 2005 decision.  Some are repeated 
herein to help explain the adjudication of this appeal.  

As noted in the earlier opinion, the Veteran died while a 
prisoner of war in a Japanese concentration camp in April 
1942 and the appellant was awarded DIC benefits as the 
unremarried widow of the Veteran.  In April 1963, an inquiry 
was initiated as to whether she should continue to be 
recognized as the Veteran's unremarried widow for purposes 
of DIC.  

A field examination conducted in April 1963 included a 
deposition from the appellant.  She stated that she had not 
remarried after the Veteran's death, but had lived as a wife 
first with V.C., now deceased, and then with E.M., for about 
6 years and was living with the latter individual at the 
time of the deposition.  Based on the evidence obtained, the 
RO determined that the appellant could not be recognized as 
the widow of the decedent veteran for payment of DIC 
benefits because of her relationship with E.M.  Her award of 
DIC was terminated as of September 19, 1962.  

The appellant appealed the decision, and in March 1964 the 
Board denied the appeal.  The basis for the denial was that 
the appellant was living with another man and holding 
herself out openly to the public to be the wife of such 
other man.  The Board further noted that, although official 
records did not show that the appellant was remarried, she 
acknowledged representing E.M. as her husband in the 
community, and had four children by E.M. from 1957 to 1962.  
In June 1964, the Board denied her motion for 
reconsideration.  

In March 1971, the appellant sought restoration as a widow 
for benefits purposes under Public Law No. 91-376.  She 
submitted a statement in October 1972 wherein she stated 
that her common-law husband had left her sometime in 1962 
when her benefits were terminated.  She also provided a 
negative answer to the question asked in an April 1972 
letter to her from VA: "Are you living with anyone at this 
time as if you were married even though no ceremony was 
performed?"  

A field examination was undertaken and a deposition was 
taken from the appellant in November 1974.  She stated that 
she had lived with E.M. in a husband and wife relationship 
from the time of the last VA investigation in 1961 or 1962 
up to September 1972, when they separated.  The appellant 
said she had legally married only the veteran.  She repeated 
that she had totally ended her marital relationship with 
E.M. in September 1972.  The field examiner noted that, 
based on statements from a considerable number of people who 
were well acquainted with her, it had been confirmed that 
such relationship had continued before and after April 1971.  

In an administrative decision dated in March 1975, the RO 
found that the evidence clearly established that the 
appellant had deliberately presented false and material 
evidence to VA when she declared in her October 1972 
statement that she had not lived with any man in the 
relationship of husband and wife since April 1971.  Evidence 
obtained during the investigation established that her 
relationship with E.M. had continued before and after April 
1971, up to the time of the decision.  The RO concluded that 
the claimant knowingly and with intention to secure benefits 
did furnish false and fraudulent evidence of unremarried 
widow status for the purpose of having her benefits restored 
under the provisions of Public Law No. 91-376.  It was 
recommended that the widow's statements of October 1972 and 
November 1974 regarding her marital status be held to be 
material and false.  It was also recommended that the matter 
be presented to the Director of the Compensation and Pension 
(C&P) Service for forfeiture consideration.  

A forfeiture decision in July 1975 noted that the evidence 
of record established that the appellant had forfeited all 
rights, claims, and benefits to which she might otherwise be 
entitled under laws administered by the Veterans 
Administration (except the law pertaining to insurance 
benefits).  The records showed that she had been living in a 
husband-wife relationship with E.M. before and after January 
1, 1971, and had continued to live with him up to at least 
1974.  The decision indicated that the evidence established 
beyond a reasonable doubt that she had knowingly and 
intentionally presented or caused to be furnished to VA 
materially false and fraudulent statements and evidence in 
support of her claim for death benefits as the unremarried 
widow of the decedent veteran to which she had no legal 
entitlement, thus violating the provisions of the forfeiture 
statute (then Section 3503(a), Title 38, United States 
Code).  

The appellant never perfected her appeal of the July 1975 
forfeiture decision.  In September 1976 she wrote that 
"instead of appealing, I beg to apply for the restoration of 
my forfeited benefits under the provisions of Public Law 92-
328 granting restoration of the widow's benefits which was 
previously forfeited."  She was advised in November 1976 
that Public Law No. 92-328 did not apply in her case because 
she was not within the jurisdiction of the federal criminal 
statutes of the United States.  That law applied, generally, 
to citizens of the United States who committed fraudulent 
acts in the United States.  

Since April 1981 the appellant has requested restoration of 
her previous DIC benefits on numerous occasions.  At times 
she has argued that the death of her common law husband 
should make her eligible again for DIC benefits, especially 
because she had never formally remarried after the death of 
the Veteran.  The numerous denial-of-benefits correspondence 
found in the claims file usually noted that the appellant 
had forfeited all rights, claims, and benefits because she 
deliberately presented false and fraudulent evidence to VA 
for the purpose of establishing entitlement to VA benefits.  
She was advised that there was no administrative remedy 
within the jurisdiction of VA for the revocation of the 
forfeiture declared against her.  She was further advised 
that only new and material evidence, not previously 
considered, having direct bearing on the reason for the 
forfeiture could be considered new and material.  

In January 2003 the RO told the appellant she had not 
provided new and material evidence to reopen her claim.  She 
appealed that decision, and in its May 2005 decision the 
Board found that new and material evidence had not been 
presented and the appellant's request to reopen the decision 
which declared a forfeiture of her rights to VA benefits was 
denied.  

Evidence of record at the time of the May 2005 Board 
decision included: VA decisions denying the appellant DIC 
benefits going back to March 1964 and its forfeiture 
decision dated in July 1975; statements of the appellant 
including an October 1972 statement regarding her marital 
status; the report of a field examiner's Memorandum of 
Interview in December 1973; certificates of searches of 
marriage records conducted in December 1973 and in November 
1974; copies of depositions of acquaintances of the 
appellant conducted in November 1974; a copy of a deposition 
of the appellant in November 1974; a November 1974 report of 
Field Examination; two certificates and a joint affidavit 
regarding her place of residence; statements submitted by 
the appellant wherein she contended that since her common-
law husband, E.M., had died, her monthly benefits should be 
restored; copies of a death certificate of E.M.; a 
certification from the Office of the Local Civil Registrar 
showing the facts of death of E.M., certification regarding 
the Veteran's death in April 1942; statements and an 
affidavit from the appellant as to why she endorsed and 
cashed checks made payable to her; and a joint affidavit by 
others regarding why she endorsed the checks even though the 
benefits were no longer due to her.  

The Board found then that the evidence submitted at the time 
was not probative of the issue at hand.  The Board stated 
that the forfeiture was not invoked because she was 
remarried or cohabiting, but because she had falsely told 
the RO that she was neither married nor cohabiting in a 
marriage-like relationship at a time when she was claiming 
benefits as the unremarried surviving spouse of the late 
Veteran.  

The Board also found that Public Law No. 101-508, the 
Omnibus Budget Reconciliation Act of 1990, effective 
November 1, 1990, which made changes regarding eligibility 
for DIC to a surviving spouse of a veteran, who ceased 
living with another person and holding herself out openly to 
the public as that person's spouse, was not applicable to 
the issue in this appeal.  

Evidence received since the May 2005 Board decision 
included: another claim for benefits and associated 
correspondence and pleadings; copies of October 2009 
physical examinations and an X-ray report; duplicate 
affidavits dated in March 2003 by the appellant and two 
elderly women neighbors, and a duplicate death certificate 
for the Veteran, that had been submitted to VA before the 
May 2005 Board decision; and copies of checks the appellant 
sent the RO in February 2011 to repay her overpayment of DIC 
benefits 50 years before.  

The duplicate affidavits of the appellant and of two elderly 
Filipina neighbors of the appellant dated in March 2003 
stated that the appellant was the widow of the Veteran and 
that her DIC checks had been stopped because she was living 
with a common law husband, E.M., who compelled her not to 
repay the overpayment established by VA.  

The new evidence included an affidavit from a provincial 
official in June 2005 who noted that the appellant had never 
remarried since the death of E.M. in December 1978 and that 
she had remained single and lived without a live-in partner.  

In her July 2005 correspondence, the appellant claimed that 
she had submitted the death certificate of E.M. as evidence 
because her "previous husband-and-wife relationship with 
him" was, she thought, the primary reason for the forfeiture 
decision.  She claimed that he led or compelled her "to 
present to you the false evidence in support of my claim."  
But she said she did so without knowing this violated VA law 
and she thought only a valid remarriage would violate the 
law.  

In her October 2005 correspondence, the appellant said that 
"at first" she and E.M. did not live together in a family 
household.  She said that he used to come and then go away 
and that when he went away it was often for months or even 
years.  She then conceded that "the whole truth" came out 
after neighbors became envious of her VA benefits and she 
was investigated.  She also explained that E.M. left her 
when she lost her DIC benefits in 1963 and did not return 
for one and one-half years when he then forced her to let 
him stay with his children.  She also conceded that when he 
came back they continued to live together up to 1974.  The 
appellant also suggested that a picture of the Veteran 
should be considered new and material evidence as he died in 
action for his country never thinking of his surviving 
spouse's future.  

In March 2006 correspondence, the appellant stated that she 
never told any VA representative "that I never had a 
paramour nor cohabited in a marriage-like relationship at 
any time."  She also denied every lying or providing false 
statements to VA "and I fully believe that I never committed 
the fraudulent acts documented and discussed in the [May 
2005 Board] decision."  

Two affidavits executed in November 2009 from four elderly 
Filipinos stated that they knew that the appellant was the 
wife of the Veteran and that they also knew that the 
appellant and E.M. lived together as husband and wife from 
1962 to September 1972 in Cagayan, but that they never did 
so after September 1972.  

In June 2010 correspondence, the appellant claimed that she 
left E.M. in 1962 when her benefits were terminated and she 
moved and then resided in Diliman, Quezon City where she 
lived for ten years.  He found her, though, in 1972 and 
frightened her by force.  They stayed together for less than 
a week and then E.M. disappeared again.  She explained that 
this was why she told VA she was not living with E.M. and 
their final separation was September 1972.  She said 
testimony of others that she lived openly as E.M.'s wife in 
Cagayan until 1974 were false.  

In February 2011 correspondence, the appellant enclosed 
checks totaling 780 pesos to repay her overpayment of DIC 
benefits from 50 years before.  

In June 2012 correspondence, the appellant denied ever 
living openly with another man as husband and wife.  She 
stated that she lived with E.M. "in a very secret manner."  
She also explained that she was not able to repay the 
overpayment in 1963 as "my live-in partner forced me not to 
do so."  She also noted that her February 2011 checks to VA 
had been returned to her.  The appellant also claimed that 
she had never submitted any false and fraudulent statements 
for the purpose of restoring her terminated benefits.  

In her September 2012 VA Form 9, Substantive Appeal, the 
appellant claimed that the July 1975 forfeiture decision of 
the RO in Manila was not in accordance with the law because 
she did not knowingly and intentionally present or cause to 
be furnished to VA materially false and fraudulent 
statements and evidence in support of her claim for 
benefits.  She claimed that she did not mean to mislead or 
misrepresent when she said in October 1972 that E.M. had 
never visited her since he left in 1963 as she still did not 
know then at the time of application whether he wanted to 
see her again.  She also claimed that E.M. came to her 
boarding house between 1972 and November 1974, subsequent to 
the time the VA representative came.  She also said that 
E.M. stayed at her boarding house for less than a week and 
that she never submitted to him anymore.  She also 
apologized for having had a common law husband and violating 
the laws of God, the law of the land, and VA law.  She asked 
to be cleared of fault for any misleading statements or 
documents she may have unintentionally spoken or used.  

The Board finds that most of this evidence is new as these 
particular documents were not previously submitted to the 
RO.  In the Board's judgment, however, these statements do 
not raise a reasonable possibility of substantiating the 
proposition that the appellant did not commit fraud in her 
efforts to restore her DIC benefits.  Indeed, even if the 
appellant's individual statements were deemed credible, 
considered together they are contradictory and inconsistent.  
The fact remains that this evidence does not raise a 
reasonable possibility of substantiating the revocation of 
forfeiture claim.  

Mostly, the new evidence reargues old contentions with the 
appellant conceding she lived in a husband-wife relationship 
with another man after the Veteran's death (July 2005 
statement), that she and E.M. lived together until 1974 
(October 2005 statement), and that she and E.M. never lived 
together after September 1972 (June 2010 statement).  Her 
inconsistent statements about the duration of her common law 
marriage do not support her blanket avowals now that she did 
not in the past knowingly or intentionally furnish false 
evidence to VA.  

In addition, the Board notes that the new evidence received 
after the last prior final decision in May 2005 
inconsistently states the following: that E.M. left her in 
1963 and did not return for one and one-half years and then 
they lived together until 1974 (October 2005 statement); 
that she left E.M. in 1962 and moved to another area where 
E.M. did not find her until 10 years later when they stayed 
together for less than a week (June 2010 statement); and 
that E.M. came to her boarding house between 1972 and 
November 1974 and stayed for less than a week (September 
2012 statement).  

Moreover, this new evidence blames the common law husband 
for somehow compelling her to provide VA with "the false 
evidence in support of my claim" (July 2005 statement), but 
also reminds VA that she could not repay the overpayment of 
VA benefits in any event because of her poverty at the time 
(affidavits dated in March 2003).  

In order to substantiate her claim, the appellant would have 
to produce new and material evidence on the issue of whether 
she knowingly and intentionally presented or caused to be 
furnished materially false statements and evidence in 
pursuit of VA death pension benefits.  In her VA Form 9, 
Substantive Appeal, the appellant claims this is indeed the 
case, but her blanket denial in her September 2012 document 
does not, in the Board's judgment, raise a reasonable 
possibility of substantiating the proposition that the 
appellant did not knowingly and intentionally present or 
cause to be furnished materially false statements and 
evidence.  

The cumulative evidence shows that the appellant lived as 
the common law wife of a man other than the Veteran as late 
as 1974.  Her September 2012 VA Form 9, in which she asks 
for forgiveness for having a common law husband in violation 
of VA regulations, and her July 2005 statement that her 
common law husband compelled her to present VA with the 
false evidence used in her claim, very clearly shows that 
the appellant understood that she submitted false evidence 
in relation to her claim.  It is the judgment of the Board 
that the appellant's statements in the period after the May 
2005 Board decision amount to argument by the appellant and 
that neither alone, nor when considered with all the 
evidence of record, do they raise a reasonable possibility 
of substantiating the proposition that she did not knowingly 
and intentionally present or cause to be furnished to VA 
materially false and fraudulent evidence in support of her 
claim for VA benefits.  

In summary, the newly received evidence is not material to 
the disposition of the claim for revocation of forfeiture of 
VA benefits.  The information and evidence which the 
appellant has provided do not directly contradict or warrant 
reconsideration of the May 2005 decision confirming the 
forfeiture of benefits.  The Board again observes that the 
Court has held that a declaration of forfeiture may be 
revoked upon the receipt of new and material evidence or 
based on a finding of clear and unmistakable error in the 
original forfeiture decision.  Trilles, 13 Vet. App. at 322.  
The only indication that the appellant contended that VA 
committed clear and unmistakable error in its May 2005 
decision was her statement found in her September 2012 VA 
Form 9 that she felt the July 1975 forfeiture decision was 
not in accordance with the law because she did not knowingly 
and intentionally present or cause to be furnished to VA 
materially false and fraudulent statements and evidence in 
support of her claim for benefits.  She claimed that she did 
not mean to mislead or misrepresent when she said in October 
1972 that E.M. had never visited her since he left in 1963.  
However, as noted above, the new evidence continues 
misleading and confusing allegations about when and how 
often she saw or lived with E.M. between 1963 and 1974.  

Thus, the Board finds that this evidence does not raise a 
reasonable possibility of substantiating the claim.  As 
such, this new evidence is merely cumulative of the evidence 
submitted prior to the May 2005 Board decision.  

Accordingly, the Board finds that the evidence received 
subsequent to the May 2005 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim.  38 
U.S.C.A. § 5108.  Because the appellant has not fulfilled 
her threshold burden of submitting new and material evidence 
to reopen her finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim for revocation of forfeiture 
of VA benefits is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


